                 Case 20-13363-PGH          Doc 3   Filed 03/12/20     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                        Case No. 20-13363-PGH
                                                              Chapter 11
BULLSEYE COATING AND BLASTING CORP,
EIN: XX-XXXXXXX

                  Debtor.
______________________________________/

                 DEBTOR’S STATEMENT OF CORPORATE OWNERSHIP

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate

possible disqualification or recusal, the undersigned counsel for Bullseye Coating and Blasting

Corp. in the above captioned action, certifies that no corporation directly or indirectly controls 10

per-cent or more of any class of the Debtor’s equity interests.

Date: March 12, 2020


                                      /s/
                                      PETER SPINDEL
                                      Fla. Bar No. 816183
                                      Attorney for Debtor
                                      Peter Spindel, Esq., PA
                                      8306 Mills Dr. #458
                                      Miami, FL 33183-4838
                                      Tel: (305) 279-2126
                                      Fax: (305) 418-0158
                                      peterspindel@gmail.com




\bullseye1.sta
3879.2001
